Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the quarterly report of SkyPostal Networks,Inc. on Form10-Q for the three month period ended September30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, AJ Hernandez, acting in the capacity as the Chief Financial Officer of the Company certify to the best of my knowledge, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November16, 2009 /s/ A.J. Hernandez A.J. Hernandez Chief Financial Officer
